                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


TRAVIS DICKERSON,

             Plaintiff,

      v.                                               Case No. 19-CV-314

VINCE VARONE AND
BRIAN HAYES,

             Defendants.


                                SCREENING ORDER


      Travis Dickerson, an inmate at the Milwaukee Secure Detention Facility who

is representing himself, filed a complaint under 42 U.S.C. § 1983, alleging that the

defendants violated his civil rights. Dickerson has paid the full filing fee. This is now

before the court for screening of his complaint.

      The court has jurisdiction to screen the complaint in light of Dickerson’s

consent to the full jurisdiction of a magistrate judge and the Wisconsin Department

of Justice’s limited consent to the exercise of magistrate judge jurisdiction as set forth

in the Memorandum of Understanding between the Wisconsin Department of Justice

and this court.

      The law requires the court to screen complaints brought by prisoners seeking

relief against a governmental entity or officer or employee of a governmental entity.

28 U.S.C. § 1915A(a). The court must dismiss a complaint if the plaintiff raises claims

that are legally “frivolous or malicious,” that fail to state a claim upon which relief
may be granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915A(b).

      To state a claim, a complaint must contain sufficient factual matter, accepted

as true, “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows a court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(citing Twombly, 550 U.S. at 556).

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: 1) he was

deprived of a right secured by the Constitution or laws of the United States; and 2)

the defendant was acting under color of state law. Buchanan-Moore v. County of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Village of North Fond

du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635,

640 (1980). The court gives a pro se plaintiff’s allegations, “however inartfully

pleaded,” a liberal construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

      Dickerson alleges that defendants Vince Varone, who is an administrative law

judge, and Brian Hayes, who is the administrator of Wisconsin’s Division of Hearings

and Appeals, took his “extended supervision street time credit” and tried to reopen

his criminal case (Case No. 1996-CF-0123) when he already had reached his

maximum discharge date on August 26, 2016 and on April 26, 2018. (ECF No. 1 at 2.)



                                          2
Dickerson states that he is wrongfully convicted and falsely imprisoned because

defendant Varone revoked him on December 20, 2018.

      Dickerson alleges that he appealed defendant Varone’s decision to defendant

Hayes who refused to overturn the decision. Dickerson states that he is confined

illegally and unlawfully because of Varone and Hayes’s decision to take his “street

supervision time and giving it back to me in having me sitting on ‘dead time’ [be]cause

my case had discharged on August 26, 2016 & April 26, 2018[.]” (ECF No. 1 at 3.)

      Dickerson claims that he is illegally confined beyond the termination of his

sentence. He seeks compensatory and punitive damages.

      Dickerson correctly cites Eastern District of Wisconsin case law to support his

claim that being held beyond the term of one’s sentence implicates constitutional

rights. However, these claims usually arrive after completion of a sentence and they

are usually brought against prison officials, whose job it is to calculate a sentence,

not against judges who impose sentences. See, e.g., Campbell v. Peters, 256 F.3d 695,

700 (7th Cir. 2001); Russell v. Lazar, 300 F. Supp. 2d 716 (E.D. Wis. 2004).

      In this civil rights case, Dickerson may not proceed on a claim that he is

currently illegally confined based on the actions of defendants Varone and Hayes.

Judgment in Dickerson’s favor on his claim for damages would necessarily imply the

invalidity of his conviction or sentence. See Heck v. Humphrey, 512 U.S. 477, 486-87

(1994). In order to receive damages for an unlawful conviction or sentence, he will

first need to have the conviction or sentence overturned. See id. If Dickerson wants

to challenge the validity of his confinement, he may file a petition for a writ of habeas

                                           3
corpus under 28 U.S.C. § 2254 after he exhausts his state court remedies. See Hill v.

McDonough, 547 U.S. 573, 579 (2006). The court will mail Dickerson a habeas petition

and a guide for unrepresented litigants with information about filing a writ of habeas

corpus under 28 U.S.C. § 2254 along with this order.

      This case is subject to dismissal without prejudice because Dickerson’s claim

is Heck-barred. See Moore v. Burge, 771 F.3d 444, 446 (7th Cir. 2014). In addition to

the Heck bar, the defendants are probably protected by absolute judicial immunity.

See Polzin v. Gage, 636 F.3d 834, 838 (7th Cir. 2011).

                                      ORDER

      THEREFORE, IT IS ORDERED that this action is DISMISSED

WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that the Clerk of Court’s Office mail Dickerson

a 2254 Habeas Corpus Petition and a pro se guide, Habeas Corpus: Answers to State

Petitioners’ Common Questions.

      Dated at Milwaukee, Wisconsin, this 10th day of May, 2019.

                                              BY THE COURT:


                                              s/Nancy Joseph
                                              NANCY JOSEPH
                                              United States Magistrate Judge




                                          4
